            Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHH MORTGAGE CORPORATION,
successor by merger to OCWEN                         Case No. 20-cv -2561-PKC
LOAN SERVICING, LLC

                     Plaintiff,

                v.

21 ASSET MANAGEMENT HOLDING, LLC

                     Defendant.



       [PROPOSED] STIPULATED PROTECTIVE ORDER FOR PRODUCTION OF
                         DOCUMENTS BY PARTIES

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1.       Notwithstanding any other provision, no document may be filed with the Clerk

under seal without a further Order of this Court addressing the specific documents or portions of

documents to be sealed. Any application to seal shall be accompanied by an affidavit or

affidavits and a memorandum of law, demonstrating that the standards for sealing have been met

and specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

110, 119-120 (2d Cir. 2006) and any other controlling authority. Unless otherwise ordered, a

party seeking to file an opposing party’s confidential information shall so advise the opposing

party fourteen (14) days in advance specifying the precise portion of the information the party

seeks to use, the general purpose thereof and any redactions to which the party does not object.
            Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 2 of 7




Within seven (7) days thereafter, the party whose confidential information is sought to be used

may make an application to seal in accordance with the first paragraph of this Order, indicating

the portion or portions of the information it seeks to have sealed. Nothing herein is intended to

alter or modify the applicability of Rule 5.2, Fed. R. Civ. P., to this case. The redactions

expressly authorized by Rule 5.2 may be made without further application to the Court.

       2.       Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

sensitive non-public information. Information and documents designated by a party as

confidential will be stamped “CONFIDENTIAL.”

       3.       The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

       4.       In the event a party challenges another party's designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

the challenging party may seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that Confidential Information disclosed in this case is

relevant or admissible. Each party reserves the right to object to the use or admissibility of the

Confidential Information.

       5.       This Protective Order authorizes the disclosure between the Parties of “nonpublic

personal information” within the meaning of Section 509(4) of the Gramm-Leach-Bliley Act, 15

U.S.C. § 6809 and its implementing regulations in this Litigation without redaction; however, if

any Party submits Discovery Material containing such “nonpublic personal information” to the




                                                   2
            Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 3 of 7




Court, the information must first be redacted in accordance with Federal Rule of Civil Procedure

5.2.

       6.       The parties should meet and confer if any production requires a designation of

“For Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL”

shall not be disclosed to any person, except:

                a.     The requesting party and counsel, including in-house counsel;

                b.     Employees of such counsel assigned to and necessary to assist in the

                       litigation;

                c.     Consultants or experts assisting in the prosecution or defense of the

                       matter, to the extent deemed necessary by counsel; and

                d.     The Court (including the mediator, or other person having access to any

                       Confidential Information by virtue of his or her position with the Court).

       7.       Before disclosing or displaying the Confidential Information to any person,

counsel must:

                a.     Inform the person of the confidential nature of the information or

                       documents;

                b.     Inform the person that this Court has enjoined the use of the information

                       or documents by him/her for any purpose other than this litigation and has

                       enjoined the disclosure of the information or documents to any other

                       person; and

                c.     Require each such person to sign an agreement to be bound by this Order

                       in the form attached hereto.




                                                 3
              Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 4 of 7




         8.       The disclosure of a document or information without designating it as

“confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information. If so designated, the document or information shall

thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and

Order.

         9.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential.

         10.      Pursuant to Federal Rule of Evidence 502, inadvertent disclosure of privileged

communications shall not constitute a waiver of the privilege in this matter provided the parties

follow the steps set forth in Rule 502. If materials subject to a claim of attorney-client privilege

or attorney work product protection (“Inadvertently Disclosed Information”) were inadvertently

produced, the producing will be entitled to “clawback” this Inadvertently Disclosed Information

and to have all copies of it either returned or destroyed by the receiving party. In order to claw

back Inadvertently Disclosed Information, the disclosing party must provide written notice to the

receiving party detailing the materials it wishes to claw back and the basis of its privilege claim.

The receiving party must use reasonable efforts to destroy or return to the producing party all

copies of the Inadvertently Disclosed Information in its possession.

         11.      Notwithstanding the designation of information as “confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal. The parties

shall follow the Court’s procedures with respect to filing under seal.




                                                   4
          Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 5 of 7




       12.     At the conclusion of litigation, Confidential Information and any copies thereof

shall be promptly (and in no event later than 30 days after entry of final judgment no longer

subject to further appeal) returned to the producing party or certified as destroyed, except that the

parties' counsel shall be permitted to retain their working files on the condition that those files

will remain protected.



Dated: December 22, 2020                         Respectfully submitted,

ORRICK, HERRINGTON &                             BRAUCHER & AMANN, PLLC
SUTCLIFFE LLP

/s/ Richard A. Jacobsen                          /s/ William J. Amann

 Richard A. Jacobsen                              William J. Amann (pro hac vice)
 51 West 52nd Street                              Matthew R. Braucher (pro hac vice)
 New York, New York 10019                         65A Flagship Drive
 (212) 506-5000                                   North Andover, MA 01845
 rjacobsen@orrick.com                             (978) 702-3077
                                                  wamann@ba-lawgroup.com
 Ryan Coel Wooten (pro hac vice)                  mbraucher@ba-lawgroup.com
 609 Main Street, 40th Floor
 Houston, Texas 77002                             THE MARGOLIN & WEINREB LAW
 (713) 658-6400                                   GROUP, LLP
 rwooten@orrick.com                               Alan Weinreb
                                                  165 Eileen Way, Suite 101
Attorneys for Plaintiff PHH Mortgage              Syosset, NY 11791
Corporation, successor by merger to Ocwen         (516) 945-6055
Loan Servicing, LLC                               alan@nyfclaw.com

                                                 Attorneys for 21 Asset Management Holding, LLC




                                                  5
        Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 6 of 7




Dated: New York, New York
       December 22 2020
       ___________,




SO ORDERED.




                                          Hon. P. Kevin Castel
                                          United States District Judge




                                      6
         Case 1:20-cv-02561-PKC Document 81 Filed 12/22/20 Page 7 of 7




                                            Exhibit A

                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed
to me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.




DATED:



________________________________
Signed in the presence of:



________________________________
(Attorney)
